USDC IN/ND case 2:20-cr-00082-TLS-JPK document 24 filed 12/17/20 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA

 v.                                                   CAUSE NO.: 2:20-CR-82-TLS-JPK


 DEVION JONES


              ORDER ACCEPTING FINDINGS AND RECOMMENDATION

       This matter is before the Court on the Findings and Recommendation of the Magistrate

Judge Upon Pleas of Guilty By Defendant Devion Jones [ECF No. 23], filed on November 18,

2020. The Defendant has waived objection to the Findings and Recommendation.

       The Court finds that the change of plea conducted by video teleconference complies with

Section 15002(b)(2)(A) of the CARES Act. First, General Orders 2020-08, 2020-20, and 2020-

29 authorized video conferencing for felony pleas under Federal Rule of Criminal Procedure 11,

finding that such hearings cannot be conducted in person without seriously jeopardizing public

health and safety as a result of the current COVID-19 pandemic.

       Second, the Court finds that the Defendant’s felony plea in this case cannot be delayed

without serious harm to the interests of justice due to the Defendant’s desire to admit his guilt,

plead guilty, and proceed to sentencing in a timely manner and the government and public

interest in timely processing criminal matters.

       Finally, the Defendant consented to video teleconferencing after consultation with

counsel. See CARES ACT § 15002(b)(4). During the November 17, 2020 Change of Plea

Hearing, the Defendant submitted a Consent to Appear by Video Teleconference [ECF No. 21],

in which he provided his consent for court proceedings to be conducted by video teleconference

and indicated that his consent was provided freely and voluntarily and that no threats or promises


                                                  1
USDC IN/ND case 2:20-cr-00082-TLS-JPK document 24 filed 12/17/20 page 2 of 2


were made to compel him to sign the form. Additionally, the Defendant orally consented to the

video hearing and waived his right to appear in person. Change of Plea Hr’g, ECF No. 20.

       The Court being duly advised, ADOPTS the Findings and Recommendation of the

Magistrate Judge Upon Pleas of Guilty By Defendant Devion Jones [ECF No. 23] in its entirety

and ACCEPTS the recommended disposition. Subject to this Court’s consideration of the Plea

Agreement pursuant to Federal Rule of Criminal Procedure 11(c), if applicable and necessary,

the plea of guilty to the offenses charged in Counts 3 and 9 of the Indictment is hereby

ACCEPTED, and the Defendant is adjudged GUILTY of the offenses.

       The Sentencing Scheduling Order scheduling sentencing-related deadlines and hearings

will be issued by separate order.

       SO ORDERED on December 17, 2020.

                                                s/ Theresa L. Springmann
                                                JUDGE THERESA L. SPRINGMANN
                                                UNITED STATES DISTRICT COURT




                                                2
